DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over McIntire (U.S. Patent No. 5,383,259) in view of Hjort (U.S. 2006/0162137).
As for Claim 1, McIntire discloses a safety luggage strap with an anti-scratch hook head, comprising a hook (44), a bent portion (42), a rope head (30), a tensioning hoop (31) and a telescopic rope (43), wherein the rope head at an end of the telescopic rope passes through the bent portion of the hook, and the rope head of the telescopic rope is reversed by itself and then tightly hooped by the tensioning hoop to prevent the rope head from being retracted from the inside of the bent portion (see Fig. 1).
2. (Previously presented) The safety luggage strap with an anti-scratch hook head according to claim 1, wherein the bent portion is a spring-type multi-layer spiral structure (42, see Fig. 2).
As for Claim 3, McIntire discloses a safety luggage strap, comprising:
a telescopic rope (43) having two ends (end at 30), wherein each end includes a rope head (30), wherein a tensioning hoop (31) is provided at each rope head; and
two hooks (44), one at each end of the telescopic rope (see Fig. 9), wherein each hook comprises a bent portion (42) and 
wherein at each end of the telescopic rope, the rope head passes through the bent portion of the hook and includes a folded-back section (see Fig. 2), which is tightly hooped by the tensioning hoop to prevent the rope head from being retracted from the inside of the bent portion (see Fig. 2).
4. (New) The safety luggage strap with an anti-scratch hook head according to claim 3, wherein the bent portion is a spring-type multi-layer spiral structure (42).
McIntire discloses the claimed invention, in particular a tip end of the hook being defined as the head which is bent toward an inner side of the hook (see Fig. 2), but fails to disclose wherein the hook has a spherical hook head, wherein the spherical hook head has a smooth spherical body, and the spherical hook head is bent toward an inner side of the hook.
Hjort teaches wherein the hook (2) has a spherical hook head (6), wherein the spherical hook head has a smooth spherical body (see Figs. 3-5), and the spherical hook head is bent toward an inner side of the hook (the shape of the sphere head 6 curves toward the inside of the hook), to have positive engagement and increase to overall stability of the hook (see para [0031]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify McIntire, as taught by Hjort, for the purpose of providing a more positive engagement of the hook to increase overall stability of the hook and prevent unintentional withdrawal of hook.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M UPCHURCH whose telephone number is (571)270-7957. The examiner can normally be reached 6AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID M UPCHURCH/Examiner, Art Unit 3677